NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SUICHEN SI,                                     No.    15-70999

                Petitioner,                     Agency No. A088-476-466

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2019**
                                 Pasadena, California

Before: SMITH, JR. and FRIEDLAND, Circuit Judges, and BASTIAN,*** District
Judge.

      Suichen Si (“Si”) petitions for review of the Board of Immigration Appeals’

(“BIA”) denial of asylum, withholding of removal and protection under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stanley A. Bastian, United States District Judge for
the Eastern District of Washington, sitting by designation.
Convention Against Torture (“CAT”). Si contends he is entitled to relief due to

persecution on account of his political opinion. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determinations. See 8 U.S.C. § 1158(b)(1)(B)(iii); Ling Huang v. Holder, 744 F.3d
1149, 1152 (9th Cir. 2014) (noting we review “denials of asylum, withholding of

removal, and CAT relief for substantial evidence and will uphold a denial

supported by reasonable, substantial, and probative evidence on the record

considered as a whole”) (quotation omitted). Si provided inconsistent dates

regarding the dates on which he began working for his former employer, and he

then gave varying explanations for that inconsistency. Because his alleged

employment with his former employer is central to his claim of persecution, his

inconsistent testimony regarding this fact is even more glaring. See Malkandi v.

Mukasey, 576 F.3d 906, 918 (9th Cir. 2008) (noting that discrepancies need not to

go the heart of the applicant’s claim to support the adverse credibility finding).

      Moreover, his testimony was often vague, evasive, and non-responsive, and

at times, implausible. When asked why he was seeking asylum, Si gave a rambling,

incoherent explanation describing a vague power struggle between two officials. Si

also gave vague and evasive testimony regarding the alleged encounters with the

police and his family. His explanation why his wife, who he contacted monthly,


                                          2
could not corroborate his claims was incredible.

       In the absence of any credible testimony from Si, the record does not compel

the conclusion that SI is entitled to relief.

       PETITION DENIED.




                                            3